                            Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 1 of 82


Pro ge   I   (Rev. 12/16) Complaint for a Civil Case


                                                                                                                          F LEI        D
                                              UNITED STATES DISTRICT COURT
                                                                                                                         JUN26        2019
                                                                        for the
                                                                       District of__________                         CLE, U.       DSTRCT CLERK
                                                           c's"

                                                              C\ I            Division

                           Mark Downey, pro se
                                                                       SA1N9CAO 754
                                                                          )                      (to be filled in by the Clerk's Office)

                                  Plaint(f(s)
(Write the full name of each plaint(ff who is filing this complaint.
lithe names of all the plaintiffs cannot fit in the space above,                  Jury Trial: (check one)          Yes    ENo
please write "see attached" in the space and attach an additional
page with thefull list of names.)


                        United States of America
                                       &
                                    et. al.


                              Defendant(s)
(Write the full name of each defendant who is being sued. Ifthe
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names.)



                                                       COMPLAINT FOR A CIVIL CASE

I.            The Parties to This Complaint
              A.         The Plaintiff(s)

                         Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                         needed.
                                    Name                            Mark_Downey
                                    Street Address                  Drawer SS
                                    City and County                 McLean
                                    State and Zip Code              VA 22101-0729
                                    Telephone Number                703-790-9433
                                    E-mail Address                  downeydata@netzero.net


              B.         The Defendant(s)

                         Provide the information below for each defendant named in the complaint, whether the defendant is an
                         individual, a government agency, an organization, or a corporation. For an individual defendant,
                         include the person's job or title (i/known). Attach additional pages if needed.


                                                                                                                                             Page   1   of 5
                           Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 2 of 82


Pro e   I   (Rev. 12/16) Complaint for a Civil Case


                         Defendant No.       1


                                   Name                       US   of   America   - et. at.

                                   Job or Title (f known)
                                   Street Address
                                   City and County
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address (i/known)


                        Defendant No. 2
                                   Name
                                   Job or Title (i/known)
                                   Street Address
                                   City and County
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address (i/known)


                        Defendant No. 3
                                   Name
                                   Job or Title (i/known)
                                   Street Address
                                   City and County
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address (i/known)


                        Defendant No. 4
                                  Name
                                   Job or Title (i/known)
                                   Street Address
                                   City and County
                                   State and Zip Code
                                  Telephone Number
                                  E-mail Address (i/known)



                                                                                              Page 2 of   5
                              Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 3 of 82


Pro S   1   (Rev. 12/16) Complaint for a Civil Case


II.           Basis for Jurisdiction

              Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
              heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
              parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
              is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
              another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
              diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

              What is the basis for federal court jurisdiction? (check all that apply)
                          Federal question                                    Diversity of citizenship


              Fill out the paragraphs in this section that apply to this case.

              A.         If the Basis for Jurisdiction Is a Federal Question

                         List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                         are at issue in this case.
                          1666 -  Destruction of Government Property, §1361 Section 136149 USC 40115 - Withholding information; 18 USC §
                          1519 Destruction, alteration; 18 USC C 2255 Civil Remedy for Personal Injuries; Title 18, USC, Section 242-Color
                          of Law; Conspiracy. 18 U.S. Code § 371 - Conspiracy
                          Title 18, USC, Section 241 Conspiracy Against Rights;
                          Spoliation of Evidence, 5 USC § 552; 49 USC § 40115 Withholding information; 18 USC 1621 Perjury, Deliberate,
                          Deceitful
              B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                                    The Plaintiff(s)

                                    a.         If the plaintiff is an individual
                                               The plaintiff,     (name)                                            ,    is a citizen of the
                                               State of (name)


                                    b.         If the plaintiff is a corporation
                                               The plaintiff,     (name)                                             ,   is incorporated
                                               under the laws of the State of (name)
                                               and has its principal place of business in the State of (name)



                                    (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                    same informationfor each additionalplaintff)

                         2.         The Defendant(s)

                                               If the defendant is an individual
                                               The defendant,       (name)   US of America, et. al.                      is a citizen   of
                                               the State of (name)                                                Or is a citizen of
                                               (foreign nation)


                                                                                                                                    Page     3   of   5
                           Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 4 of 82


Pro e   1   (Rev. 12/16) Complaint for a Civil Case




                                              If the defendant   is a corporation
                                              The defendant,     (name)                                             is incorporated under
                                              the laws of the State of (name)                                                   and has its
                                              principal place of business in the State of (name)
                                              Or is incorporated under the laws of (foreign nation)
                                              and has its principal place of business in    (name)


                                   (If more than one defendant is named in the complaint, attach an additional pa ge providing the
                                   same information for each additional defendant.)

                                   The Amount in Controversy

                                   The amount in controversythe amount the plaintiff claims the defendant owes or the amount at
                                   stakeis more than $75,000, not counting interest and costs of court, because (explain):
                                    The detailed explanation pf the amount is stated in the Statement of of Claim




III.         Statement of Claim

             Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
             facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
             involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
             the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
             write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

            This entire Claim is mandated by the qui tam, the False Claims Act and the Dodd-Frank Act to generate revenues for the
            Federal Government to dramatically reduce the mounting $21 Trillion Federal Budget Deficit for our Children's Children; 70%
            for the Federal Government and 30% for the Disabled Plaintiff.



                      q1          1c                  iU,i                ccR IAn {                       (4c_)         (ot./
Iv.          Relief

             State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
             arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
             the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
             punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
             punitive money damages.
              Monetary Damages - The detailed Amount is furnished         in   the Statement of Claim

            (44) Counts elaborate the Claim in Detail - the Disabled Plaintiffs work of 5 years was illegally destroyed by the Federal
            Government and he received NO compensation. The unjustified Whistleblower claim denial recourse is to file suit.




                                                                                                                                    Page 4 of   5
                           Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 5 of 82


Piy e   I   (Rev. 12/16) Complaint for a Civil Case




V.           Certification and Closing

             Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
             and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
             unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
             nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
             evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
             opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
             requirements of Rule 11.

             A.         For Parties Without an Attorney

                        I agree to provide the Clerk's Office with any changes to my address where caserelated papers may be
                        served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                        in the dismissal of my case.

                        Date of signing:


                        Signature of Plaintil
                        Printed Name of Pla

             B.         For Attorneys

                        Date of signing:


                        Signature of Attorn
                        Printed Name of Ati
                        Bar Number
                        Name of Law Firm
                        Street Address
                        State and Zip Code
                        Telephone Number
                        E-mail Address




                                                                                                                         Page   5   of   5
        Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 6 of 82




IN THE WESTERN DISTRICT OF TEXAS -
               US District Court - SAN ANTONIO, TEXAS
Mark Downey                             )
DrawerSS
McLean, VA 22101-0729                   )
                                        )

Estate of Virginia Downey               )
                                        )
Plaintiffs



United States of America (Sue) )
                                       )

William Barr (Serve)                   )
          Attorney General
DOJ (Sue) -                   )
950 Pennsylvania Ave NW - 7141)              Case:
Washington, DC 20530                   )
                                       )

Stuart Parker, CEO (Serve)             )
USAA (Sue)                             )
9800 Fredericksburg Road               )
San Antonio, Texas 78288               )

John F. Bash, US Attorney              )
(Serve)                                )
DOJ - (Sue)                            )
601 NW Loop 410, Suite 600             )
San Antonio, Texas 78216               )

Defendants.
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 7 of 82




                           COMPLAINT

MAY IT PLEASE THE COURT;

COME NOW     the Plaintiff, Mark Downey, a former Federal
Forensic Scientist/TechnologistlProgrammer on a Federal
Disability, who respectfully demands judgment against the
aforementioned named Defendants, on the grounds and in
the amount as are hereinafter set forth below.

                         Parties
The Plaintiff, Mark Downey is a former Consulting Federal
Forensic Scientist/Technologist/Programmer on a Federal
Disability. The Plaintiff has lived and worked in Northern
Virginia, Washington DC suburbs for 50 years.
In process of filing a Claim against the Federal Government
one must file a Tort Form 95 with the General Counsel with
the Federal Department! Agency. If the Government denies
the Claim, the party has 6 months to file suit, unless there is
Personal Injury or the party is Disabled, which has No Statue
of limitations, which is the case.

General Counsel, Thomas Armstrong
GAO
441 G Street, NW
Washington, DC 20548

Bureau of Fiscal Service
General Counsel, Paul Wolfteich
Liberty Center Building
401 14th Street, SW
Washington, DC 20227
                                   27
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 8 of 82




ALDEN F. ABBOTT, GENERAL COUNSEL
Federal Trade Commission
600 Pennsylvania Avenue, NW
Washington, DC 20580

   General Counsels have limited financial authority;
   therefore the DOJ Attorney General and the DOJ US
   Attorney are the ultimate Claim Authority and the liable
   Defendants;
   All General Counsels unjustly denied all FOIA requests;
   All General Counsels denied providing Internal Tort
   procedures. There is No Federal uniform or standard it
   is necessary and critical for a comprehensive,
   worthwhile and effective with merit Discovery;
   All General Counsels are in violation Federal U.S.C.
   Codes, including the Withholding of Evidence and
   Spoliation of Evidence in an on-going, pending legal
   proceeding.
   All General Counsels denied the Claims without citing a
   U.S.C. Code or citing a legal defense or reason for the
   denial.
   All General Counsels had no communication of any kind;
   One General Counsel as abusive and said, "Sue me !";
   All General Counsels did not telephone the Plaintiff;
   All General Counsels did not send any emails;
   All General Counsels did not mail any letters;
   All General Counsels did propose and Settlements;
   All General Counsels deliberately and unethically stated
   the Statue of Limitations as 6 months, when the
   Plaintiff expressly stated there is No Statue of
   Limitations based on Personal Injury or Disability.


                                 28
  Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 9 of 82




All General Counsels ignored, are unresponsive,
unconcerned and incapable of solving problems or
making decisions;
The Plaintiff had a telephone call for half an hour with a
Staff Member of the House Oversight and Reform
Committee and he said, "We should have more people
like you, everyone is sitting on their butt !"

        The   Plaintiff is   a Indus fry Expert and
              Qualified Expert Witness in;


Intricacies of the Federal Government, having lived and
worked in the Washington, DC Metro Area for 50 years;
Computer Industry; Software and Hardware;
Nominated for the National Medal of Technology which
is awarded by the President;
Author (14) Books; 900 pages;
Legal Industry; litigation, criminal, civil, forensics, court
administration, legal technology, self-representation -
pro se, (Rated "Highly Qualified" for SES positions for
the US Courts, the US Justice Department, as a US
Supreme Court Fellow and as a Federal Inspector
General);
Law Enforcement; Federal and Local;
Federal Procurement;
Government Administration and Systems;
Innovations and Government Reforms.




                               29
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 10 of 82




                            Introduction.
Lawyers and Law Firms represent many Clients and file
numerous lawsuits. The Disabled Plaintiff is pro se or self-
represented and represents the Federal Government in
Whistleblower Programs (IRS, SEC, CFTC) for qui tam, the
False Claims Act and the Dodd Frank Act to recover
numerous massive cost-overruns, excessive spending,
delinquent accounts, fraud and undiscovered revenue
recovery with the goal to eliminate the mounting $21 Trillion
Federal Budget Deficit for our Children's Children; a
monumental and history making feat. The effort is realistic
and attainable. The Plaintiff made significant in-roads and
progress has been accomplished, including through
research, comprehensive Discovery and the Plaintiff seeks
follow-through in Court. The Whistleblower programs are
Law Enforcement Programs allowing legal recourse on a qui
tam basis. The Plaintiff has a forma pauperism status and
as a Disabled pro Se, self-representation the Plaintiff
requests accommodations for just, fair and impartial
settlements and rulings.

The Disabled Plaintiffs lifetime goal is to use his 50 years of
working for and with the Federal Government for a history
making feat. He worked for 5 years, 15-hours-a-day with NO
Compensation, resulting in 80,000 pages; almost 600,000
submissions. A Federal Whistleblower employee said, "That
would take years." The Government's attitude is, "It would
take a long time therefore we do not have to do anything."
Instead of the IRS and the Federal Government working in
concert and collaboration with the Disabled Whistleblower,
the entire Federal Government orchestrated a War to
decimate all of his efforts to Balance the Federal Budget.
                                   30
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 11 of 82




The Disabled Plaintiff wants to paid for his generous, honest,
sincere, unbelievable, public-spirited, unselfish, determined,
massive 5 year effort - it is the right thing to do

The Federal Balanced Budget effort was and when
reactivated is attainable and realistic. The IRS annulated
his massive, extraordinary accomplishments which would
have resulted in a Worldwide Economic Explosion!

A Government Official said, "Why do you want to change
things?" I said, "To make it better." His reaction was a
puzzled, dumbfounded look. That is the sorry state of the
entire Federal Government. The Government resists
change and is anti-Improvement and is so big, it can't react;
The Entire Government is Dead Weight !"

Although the Plaintiff is pro se - his legal, litigation, court
administration, methodical research, Federal law
enforcement expertise and experience was employed to
substantiate, collaborate, verify and validate the merits of
this case.
The Court has several criteria and basis to disqualify or
remove a case; Jurisdiction, Failure to State a Claim,
Frivolous Lawsuits, Harassment and unjustly increasing the
Court Caseload. The Plaintiff made a diligent effort to
comply with the Court's standards and criteria.
State a Claim
The Plaintiff formulated the design of a straight-forward
Statement of Claim form with;


                                   31
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 12 of 82




     Court Name, Division, Case Number;
     Title of Proceedings, Plaintiff(s), Defendant(s);
     Filing Details, Party of Proceeding, Contact, telephone,
     email;
     Type of Claim/Case Summary and Date;
     Relief Claimed, Amount of Claim, Interest;
     Pleadings and Particulars, Parties (Plaintiff(s) and
     Defendant(s).
Jurisdiction.

The Federal Courts are courts of limited jurisdiction,
meaning that they only exercise powers granted to them by
the Constitution and Federal Laws. There are several forms
of subject-matter jurisdiction, but the two most commonly
appealed to are federal-question jurisdiction and diversity
jurisdiction. Federal question jurisdiction is available when
the plaintiff raises a claim that arises under the laws,
treaties, or Constitution of the United States, as opposed to
claims arising under state law. By the "Well-Pleaded
Complaint" rule, federal question jurisdiction is not available
if the federal issue arises only as a defense to a state-law
claim. Diversity jurisdiction, on the other hand, is available
regarding state-law claims if every plaintiff is from a
different state from every defendant (the requirement for so-
called complete or total diversity) and the amount in
controversy exceeds $75,000.
If a Federal Court has subject matter jurisdiction over one or
more of the claims in a case, it has discretion to exercise
ancillary jurisdiction over other state law claims.
Definition of Frivolous.




                                   32
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 13 of 82




In law, frivolous litigation is the practice of starting or
carrying on lawsuits that, due to their lack of legal merit,
have little to no chance of being won.

Definition of Harassment.
Harassment is the act of systematic and/or continued
unwanted and annoying actions of one party or a group,
including threats and demands.

Increasing Caseload.
By a Federal Court Clerk's own admission, "We do not look
at the Content." As Judge Hurd of Fairfax County, Virginia
(Washington DC suburbs) stated, "Each Individual case is
judged upon the Individual Merit." Therefore, the rule is that
Courts make a determination based on the Individual Cases
Merit", not the number of cases.


The following Complaint consists of the following
descriptors;
  Willful;
  Deliberate
  Unethical
  Reckless;
  III Advised;
  Civil Rights Violations;
  Blatant Disregard of the ADA (Plaintiff is Disabled);
  Cost-Overruns;
  Excessive Spending;
  Malicious;
                                   33
        Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 14 of 82




  Interference;
  Independent Conspiracy;
  Harm;
  Unfounded;
  Collaboration in Concert;
  Insufficient Denial Grounds;
  Alleged Breach of Fiduciary Duty
  Antitrust

                    COMPLAINT - Case Summary
  There is No Statue     of Limitations on the ADA, Americans
                        with Disabilities Act
The United Services Automobile Association (USAA) is a
Texas-based Fortune 500 diversified financial services group
of companies including a Texas Department of Insurance
regulated reciprocal inter-insurance exchange and
subsidiaries offering banking, investing, and insurance to
people and families that serve, or served, in the United
States military. At the end of 2013, there were 10.1 million
members.




 Type             Reciprocal

                                    34
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 15 of 82




Industry         Financial Services

Founded          1922

                 San Antonio, Texas
Headquarters
                 United States

Number of        19 financial centers
locations

                 General Lester Lyles,
                 USAF (Ret.)
                 (Chairman)
Key people
                 Maj. General Josue
                 Robles Jr., USA (Ret.)
                (CEO)

                Insurance, Banking,
                Investments,
Products
                Retirement, Financial
                Planning

Revenue         AUSD 24.4 billion

                VUSD 2.726 billion
Net income
                (201 3)

                AUSD 122.204 billion
Total assets
                (201 3)

                AUSD 24.1 56 billion
Total equity
                (201 3)'

Number of
                '-25,800 (201 3)'
employees


                                    35
         Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 16 of 82




    Website        www.usaa.com



The Federal Reserve, the Office of the Controller of the
Currency and the Consumer Finance Protection Bureau all
received copies of this USAA lawsuit. They all forwarded
the lawsuit to someone else; no one wants to take
responsibility. This lawsuit is to hold the Federal
Government responsible for the conduct of the USAA and
enforce Federal laws.
I contend that USAA is discriminatory, unethical and
deceptive to the General Public and their Shareholders, they
are trading the For-Profit company as a Non-Profit and they
even have the name "Association" in their name. In USAA's
deceptive marketing tactics they state membership
EXCLUSIVE and is ONLY open to Members of the Military
when they are a for-profit Corporation and are required to be
open to the General Public. I am disabled and they refused
to sell Insurance or their USAA Services to me or the Public;
a blatant violation of the ADA, Americans with Disabilities
Act. In addition a Complaint was filed with the Federal
Consumer Financial Protection Bureau and USAA repeated
the same deceptive and fraudulent marketing and trade
practices, stating I do not meet the Membership
requirement. There is No membership, USAA is not an
Association and USAA does Not require a Membership fee.
USAA does Not have the required IRS Association Tax Code,
if USAA was an Association; IRS Section 501(c)(6)
Association tax exemption. One deceptive statement might
be a mistake, but repeated false statements is deliberate.

                                     36
              Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 17 of 82




The Federal Consumer Finance Protection Bureau                         - did
nothing.
  p   £   A




The USAA
Educational              TX      2015    990PF       28     $73,537,573.00   XX-XXXXXXX
Foundation



The USAA
Educational             TX       2014    990PF       25    $78,195,445.00    XX-XXXXXXX
Foundation



The USAA
Educational             TX       2013    990PF       27    $77,810,450.00    XX-XXXXXXX
Foundation



USAA Educational
                        TX       2003    990PF       18    $75,357,569.00    XX-XXXXXXX
Foundation, The



USAA Educational
                        TX       2002    990PF       23    $61,035,252.00    XX-XXXXXXX
Foundation. The



USAA Educational
                        TX       2001    990PF       17    $76,167,147.00    XX-XXXXXXX
Foundation. The



USAA Educational
                        TX       2001    990PR        1             $0.00    XX-XXXXXXX
Foundation. The



USAA EMP BEN
ASSOCIATION
                        TX       2015    9900        24    $43,087,551.00    XX-XXXXXXX
MEDICAL ACTIVE
LIVES TRUST



                                          37
            Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 18 of 82




Usaa Emp Benefit
                        TX     2006     9900       13     $1,526,992.00   XX-XXXXXXX
Association



Usaa Emp Benefit
Association Lone        TX     2006    9900        13     $1,236,447.00   XX-XXXXXXX
Term Disability Trust



Usaa Employee
                        TX     2007    9900        14     $2,009,475.00   XX-XXXXXXX
Benefit Association



Usaa Employee
                        TX     2007    9900        16             $0.00   XX-XXXXXXX
Benefit Association



Usaa Employee
                        TX     2005    9900        11     $1,451,472.00   XX-XXXXXXX
Benefit Association



Usaa Employee
Benefit Association
                        TX     2008    9900        25             $0.00   XX-XXXXXXX
Lon2 Term Disability
Trust



Usaa Employee
Benefit Association
                        TX     2007    9900        12     $1,424,045.00   XX-XXXXXXX
Lone Term Disability
Trust



USAA EMPLOYEE
BENEFIT
ASSOCIATION             TX     2014    9900        24    $34,224,910.00   XX-XXXXXXX
MEDICAL ACTIVE
LIVES TRUST



USAA EMPLOYEE
BENEFIT                 TX     2013    9900        26    $26,161,215.00   XX-XXXXXXX
ASSOCIATION



                                        38
            Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 19 of 82




MEDICAL ACTIVE
LIVES TRUST



Usaa Employee
Benefit Association
                        TX     2011    9900        29              $0.00   XX-XXXXXXX
Post Retired Defra
Excess Trust



Usaa Employee
Benefit Association
                        TX     2010    9900        24      $9,524,349.00   XX-XXXXXXX
Post Retired Defra
Excess Trust



Usaa Employee
Benefit Association
                        TX     2009    9900        24     $38,823,249.00   XX-XXXXXXX
Post Retired Defra
Excess Trust



Usaa Employee
Benefit Association
                        TX     2004    9900        11              $0.00   XX-XXXXXXX
Post-Retired Defra
Trust



USAA Foundation, a
                        TX     2005    990PF       75              $0.00   XX-XXXXXXX
Charitable Trust, The



USAA Foundation, a
                        TX     2004    990PF       72    $151,531,861.00   XX-XXXXXXX
Charitable Trust, The



USAA Foundation, a
                        TX     2003    990PF       87    $112,065,842.00   XX-XXXXXXX
Charitable Trust, The



USAA Foundation.
                        TX     2015    990PF       39    $127,948,519.00   XX-XXXXXXX
Inc.




                                        39
           Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 20 of 82




USAA Foundation,
                      TX      2015     990FF      50    $117,079,447.00   XX-XXXXXXX
Inc.



USAA Foundation,
                      TX      2014     990FF      25    $136,127,809.00   XX-XXXXXXX
Inc.



USAA Foundation,
                      TX      2013    990FF       77    $124,738,601.00   XX-XXXXXXX




USAA GOLDEN
                      TX      2014    990E0        5       $122,264.00    XX-XXXXXXX
EAGLE CLUB INC




USAA GOLDEN
                      TX      2013    990E0        6       $118,139.00    XX-XXXXXXX
EAGLE CLUB INC



Usaa Golden Eagle
                     TX       2009    990E0        8        $57,607.00    XX-XXXXXXX
Club Inc.




Count A-
Penalty for deceptive and unethical trade practices in
violation of ADA to the Disabled, to the General Public and
Shareholders, 20% of revenues, $2 Billion.
USAA Revenues, $24.4 Billion

Count B - USAA Asset Hoarding Subject to Gift Tax.

$437M X 45% Gift Tax = $196.65 Million



                                       40
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 21 of 82




Count C - Revoke USAA Non-Profit Status.
The USAA Company is extremely deceptive to the Public and
Shareholders and they have extensive for-profit self-
promoting investments which are severe conflicts and the
definition of an antitrust monopoly.
5 U.S. Code § 45- Unfair methods of competition unlawful;
prevention by the FTC Commission;
 (a) Declaration of unlawfulness; power to prohibit unfair
practices; inapplicability to foreign trade;
(1) Unfair methods of competition in or affecting commerce,
and unfair or deceptive acts or practices in or affecting
commerce, are hereby declared unlawful.

The NFL, National Football League was criticized for
decades for being a non-profit organization with $1.7 Billion
in revenues. The IRS forced the NFL to rescind their non-
profit status and operate as a For-Profit business. The USAA
Company should also rescind their non-profit status and be a
profit-business, especially due to the anti-trade, anti-
competitive for-profit investments.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $1 5M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.




                                  41
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 22 of 82




Count D.

Federal Tax Revenues that should have been Realized.
USAA Revenues $24.5 Billion X ten year assessment =
$245 Billion X 39% Tax Rate - $95.55 Billion

The Federal Government should be cost-conscious. Tens of
Billions are spent each year in Cost Overruns and nothing is
being done to recover these massive multi-Billion dollar
expenses. The VendorslContractors are at fault, the more
the overrun, the more the profit. ContractorsNendors have
a contract and they should abide by it. I contend that the
Federal Government should be reimbursed for these massive
and excessive cost-overruns. We have to balance the
budget and eliminate the $21 Trillion budget deficit, for our
Children's Children.
This Complaint was sent to all of the General Counsel
Federal Defendants; Form 95 Tort Claim and they either
ignored the Legal Claim or denied the Claim. In addition, the
Complaint was sent to all Federal CIOs, Chief Information
Officers (approx. 180) and all Federal Procurement Officers
(approx. 240) and they all ignored the Legal Complaint;
accepting and condoning cost-overruns and excessive
spending a violation of Federal Merit Employment laws; the
Civil Service Reform Act 1978; merit system 2301 title 5,
USC Code.




                                  42
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 23 of 82




                    Facts - Case Summa,y
Often Government Polices and Laws differ from the Values
and Will of the American People. The Will of the People is
Stronger than Any Law. Tort Claims were submitted for to
the Government in an effort to Balance the Federal Budget
Deficit; the mounting $21 Trillion. The follow-up lawsuits will
enforce compliance and reduction of excessive and out-of-
control Federal cost-overruns and excessive spending for our
Children's Children. In addition the follow-up lawsuits will
result in the massive generation of revenues for the Federal
Government to significantly reduce the mounting Federal
Budget Deficit. Federal Claims have already been filed,
which means that settlements and/or litigation may proceed!
The follow-up effort will have a dramatic, stunning and
spectacular impact on the entire World Economy!

Numerous Administrative Dispute Resolutions were sent, the
Form 95 Federal Tort Claims Act (FTCA) for one or more
Complaints to numerous General Counsels of Federal
Departments/Agencies which they have authority,
responsibility and oversight. The follow-up resolutions will
have dramatic impact on the entire US and World Economy!
Under the Federal FTCA, 28 U.S.C. § 2671-2680, individuals
who are injured or whose property is damaged by the
wrongful or negligent act of a federal employee acting
within his or her official duties may file a claim with the
government for reimbursement for that injury or damage. To
state a valid claim, the claimant must demonstrate that:




                                   43
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 24 of 82




     he or she was injured, or his or her property was
     damaged by a federal government employee;
     the employee was acting within the scope of his or her
     official duties;
     the employee was acting negligently or wrongfully; and
     the negligent or wrongful act proximately caused the
     injury or damage of which he or she complains.

The Federal Whistleblower Programs are riddled with red-
tape and legal delays The Whistleblower process
desperately needs to be reorganized and streamlined! The
 Plaintiff repeatedly proposed many avenues to correct the
Whistleblower programs; all Avenues were ignored.
     The Disabled Plaintiff submitted and had the
Government accept the massive amount of 543,455
Whistleblower submissions (some with thousands of
entries), 80,000 pages in 5 years, 15-hours-a-day and
received absolutely NO compensation. The submissions
exceeded $40 Trillion.
     The Federal Government should be cost-conscious.
Tens of Billions are spent each year in Cost Overruns and
nothing is being done to recover these massive multi-Billion
dollar expenses. The Contractors are at fault, the more the
overrun, the more the profit. Contractors have a contract
and they should abide by it. I contend that the Federal
Government should be reimbursed for these massive cost-
overruns. The goal is to balance the budget and eliminate
the $21 Trillion Federal Deficit. It would be a monumental
and history making feat for our Children's Children.
     First the Plaintiff was angry when the Whistleblower
Program rejected 400 of the accepted submissions at one
time. The Plaintiff wrote numerous complaint letters

                                  44
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 25 of 82




 (Complaint 1). Then Mr. Peterson of the Whistleblower
 Program in Ogden, Utah said the Plaintiff had only 226
accepted submissions pending. The Plaintiff wrote more
complaint letters (Complaint 2). A week later Mr. Peterson
said the Plaintiff had only 116. Even the Government said
that is not good. The Plaintiff wrote more Complaint letters
(Compliant 3). Each time the Plaintiff fired off numerous
detailed Complaints including to Inspector Generals; over 30
letters and emails. The Plaintiff was ignored, nothing was
changed or corrected. It is necessary for people to
complain. If you don't complain how are they going to know
that there is a problem, that they need to improve. The
Government is a living entity subject to change, from laws,
regulations, codes and the will of the people. The
Whistleblower Program immediately sends a letter and
accepts the submission and this "installs false hope." The
Government said the Plaintiff had 4,900 rejections - The
Plaintiff did not receive 4,900 rejection letters, even though
they said they did. It is easier for the Government to reject
submissions than to process the submissions. After the
submissions were accepted the Government changed the
rules, using fly-by-night rules and rejected almost 600,000
submissions, not just the Plaintiffs, but 30,000 other
Whistleblowers, this is criminal ! (U.S.C. Code. 1666).
     A Federal Jury will be outraged about the Government
illegally and unjustly deleting a Disabled Person's five years
of work in 15-hour-days, a unselfish act and intent to
eliminate the mounting $21 Trillion Budget Deficit for his
Country and our Children's Children.




                                   45
  Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 26 of 82




The IRS claims they have the discretion to do anything
that they want - there is No discretion for Destruction
of Government Property 1666, 18 U.S.C. §1 361 Section
1361 or 18 U.S. Code CHAPTER 73 Obstruction of
Justice.

The Government did not even investigate or even try;
instead they incinerated all of the Whistleblower
submissions, without cause or justification. They even
said they sent thousands of letters of notification, when
they did not.

The IRS General Counsel mailed back (57)
Whistleblower Accepted submissions, over 5,000 pages
without enforcement - a "Dereliction of Duty"
(April 9, 2019.)

A few deletions might be a mistake, however, 600,000
deletions is deliberate and malicious.

The IRS said, "It is at our own discretion" we do not
have to do anything - but they want their Paycheck!

The IRS receives the most Complaints of any Federal
Agency and is the most Hated Federal Agency.

The Government and the IRS treated the Disabled
Whistleblower and the 30,0000 other Whistleblowers                 -
like Dirt!




                              46
        Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 27 of 82




                         Time   is   of the Essence
    The Government did Not Accommodate the Disabled.
    In the Massive 5 year effort, no compensation was
    received.
    A Jury will be Very Sympathetic on the Government's
    Reckless Destruction of Government Property and total
    Disregard of a Disabled Person's Unselfish, Generous
    Non-Compensated effort to better his Country.
    30,000 other Whistleblower submissions were deleted;
    The Government wasted 5 years of his Life.
    Numerous Federal Statues were Violated.
Due to the unauthorized and illegal deletion of 543,455 IRS
Whistleblower submissions the only recourse was to file
Legal Claims with each Individual Department! Agency,
(Form 95, the Federal Tort Claims Act).

Count   I - Antitrust.
The Clayton Antitrust Act of 1914 (Pub.L. 63-212,
38 Stat. 730, enacted October 15, 1914, codified at 15
U.S.0 § 12-27, 29 U.S.C. § 52-53), was a part of United
States antitrust law with the goal of adding further
substance to the U.S. antitrust law regime; the Clayton Act
sought to prevent anticompetitive practices in their
incipiency
State Claim Count.




                                      47
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 28 of 82




The Corporation engages in excessive and absorbent pricing
of its products to the Federal and Local Governments, the
private sector and homeowners. The Corporation and the
product have a stronghold on the market and the company
defends that market fiercely so that no other company can
compete. That is a definition of a Monopoly. The abusive
corporate bully conduct and monopoly dominance continues
and has escalated.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 2   - Definition of Diversity
Diversity encompasses acceptance and respect. It is
understanding that each individual is unique and recognizes
individual differences. These can be along the dimensions
of race, ethnicity, gender, sexual orientation, socio-
economic status, age, physical abilities, religious beliefs,
political beliefs, or other ideologies. It is the exploration of
these differences in a safe, positive, and nurturing
environment. It is about understanding each other and
moving beyond simple tolerance to embracing and
celebrating the rich dimensions of diversity contained within
each individual.

                                   48
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 29 of 82




State the Claim Count.
The Federal Government repeatedly violates and does not
comply with transparency laws and violates Civil Rights,
especially of the Disabled in not furnishing Disabled person
requests in a pending, on-going legal claim.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT   3- Accountability of Government Personnel.
Civil Service Reform Act 1978; merit system 2301 title 5,
USC Code. (4) All employees are to maintain high standards
of integrity, conduct and concern for public interest. (5) The
Federal work force to be used efficiently and effectively. (6)
Employees are to be retained on the basis of the adequacy
of their performance, inadequate performance is to be
corrected and employees to be terminated who cannot or
will not improve their performance to meet required
standards. (8)Employees (A) a violation of any law, rule, or
regulation (B) mismanagement, gross waste of funds, abuse
of authority or substantial-specific danger to public
health/safety. Retention-Separation - The merit system does
not tolerate poor performance.

                                   49
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 30 of 82




The federal government's disciplinary personnel process
have become so cumbersome that only about 4,000
employees a year -- 0.2 % of the total workforce of 2.1
million -- are fired, according to the Government
Accountability Office (GAO). In 2013, the federal agencies
dismissed around 3,500 employees for performance or a
combination of performance and conduct. The GAO, firing a
federal employee often takes from six months to over a year.
The GAO said that only 28% of the agencies had any formal
procedure for dealing with poorly performing workers.
Case Examples - First Hand Experiences with Lack of
Federal Employee Disciplinary Act.

The Department of Homeland Security said, "We have not
fired anyone in 12 years.
In the Search of what Agency is responsible for Federal
Employee Conduct and Enforcement of the Civil Service
Reform Act 1978 and the Federal Merit system 2301 title 5,
USC Code, the OPM said not them; the Department of Labor
said not them, the Department pf Justice, not them. All
protect the rights of Federal Employees. This protection is
also enforced by the American Federation of Government
Employees (AFGE), the largest federal employee union
representing 700,000 federal and D.C. government workers
nationwide and overseas.
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 31 of 82




State the Claim Count.
In the five years the Disabled Plaintiff submitted
Whistleblower Claims the Government made absolutely no
attempt to enforce Federal Employee Merit system
compliance; there were massive Federal employee Merit
Performance violations, including - mismanagement, cost-
overruns, excessive spending, unauthorized and criminal
Destruction of Government Property (massive Whistleblower
deletions), Obstruction of Justice and endorsing and not
correcting Federal Whistleblower programs that do not
work.
Narcissistic personality disorder is a personality disorder
with a pattern of behavior characterized by exaggerated
feelings of self-importance, egotism, superiority, arrogance,
excessive need for admiration, a lack of empathy,
compassion and sympathy. They often spend much time
thinking about and making themselves look good and
achieving power or success. They often take advantage of
the people around them. The Narcissistic behavior by the
IRS Management and the entire IRS Whistleblower staff was
ruthless and they flaunted their arrogant control and
inflicted All of the Whistleblowers without cause or
justification.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in

                                   51
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 32 of 82




2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 4   - Statue of Limitations.
State the Claim Count.
In every Government Tort 95 Claim denial the Government
repeatedly, deliberately and unethically stated that the
Statue of Limitations is six months, even though the Plaintiff
stated in the U.S.C. Code there is No Statue of limitations
based on his Disability and Personal Injury; Perjury. There is
No Statute of Limitations.

The Tort and Disability Statue of Limitations using the 18
USC Code 2255 Civil Remedy for Personal Injuries (severe
induced stress) - the Statue of Limitations is TEN YEARS.
The Statue also allows punitive damages; the industry
standard is three times and is based upon the size of the
entity and seriousness of the incident.
In addition, COUNT - 28 U.S. Code § 2401    Time for
                                                 -
commencing action against United States (a). there is NO
Statute of Limitations based on Disability (a).
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and

                                  52
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 33 of 82




Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT   5- Punitive Damages.
State the Claim Count.
 18 USC Code 2255 Civil Remedy for Personal Injuries, the
Statue allows for punitive damages; the industry standard is
three times and is based upon the size of the entity and
seriousness of the incident. Therefore three-times punitive
damages are for all stated Counts.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 6    -28 US. Code      § 2401 - Time    for commencing
action against United States
State the Claim Count.
(a) Except as provided by chapter 71 of title 41, every civil
action commenced against the United States shall be barred
unless the complaint is filed within six years after the right
of action first accrues. The action of any person under legal
disability or beyond the seas at the time the claim accrues

                                   53
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 34 of 82




may be commenced within three years after the disability
ceases. (b) A tort claim against the United States shall be
forever barred unless it is presented in writing to the
appropriate Federal agency within two years after such
claim accrues or unless action is begun within six months
after the date of mailing, by certified or registered mail, of
notice of final denial of the claim by the agency to which it
was presented. According to "USC Code 28 U.S. Code § 2401
- The time for commencing action against United States
(a)", the Disability Claim from the Disabled Plaintiff is active,
on-going and pending and has No Statute of Limitations. In
addition, 28 U.S. Code § 2401 - Time for commencing action
against US (a). there is NO Statute of Limitations based on
Disability (a)..
In the Tort Form 95 denials the Government repeatedly,
deliberately, unethically and deceitfully stated that the
Statue of Limitations is six months, even though the Plaintiff
cited the 28 U.S.C. Code that there is No Statue of
Limitations based on his Disability and the Personal Injury
Statue; 18 U.S.C. Code 2255 Civil Remedy for Personal
Injuries on for all (75) pending Claims.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.
                                   54
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 35 of 82




COUNT   7- Punitive Damages.
In 18 U.S.C. Code 2255 Civil Remedy for Personal Injuries,

The Statue allows for punitive damages; the industry
standard is three times and is based upon the size of the
entity and seriousness of the incident; three times punitive
damages are for all Counts. The Virginia Consumer
Protection Act is a statute like all 50 states, called Uniform
Deceptive Acts and Practices statutes. They prohibit any
misreprentation, fraud, false promises or unfair acts. These
statutes provide the recovery of punitive damages. The
punitive damages is three times the jun 28.
The Virginia Consumer Protection Act is a state statute. A
Plaintiff can bring a cause of action for a violation of the
VCPA in Federal Court when there is an independent
jurisdiction in the Federal Court for the claim. This means
that the complaint must contain a claim for a violation of
another federal statute or there must be complete diversity
between the Plaintiff and Defendant and the jun 28 in
controversy must exceed $75,000.
State the Claim Count.
Punitive damages are in order and permitted in the U.S.C.
Code for Personal Injury.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in

                                   55
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 36 of 82




2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT   8- Title 18,   U.S.C., Section 241 Conspiracy Against
Rights; Civil & Criminal.
This statute makes it unlawful for two or more persons to
conspire to injure, oppress, threaten, or intimidate any
person of any state, territory or district in the free exercise
or enjoyment of any right or privilege secured to him/her by
the Constitution or the laws of the US. It is unlawful for two
or more persons to go in disguise on the highway or on the
premises of another with the intent to prevent or hinder
his/her free exercise or enjoyment of any rights so secured.
State the Claim Count.
    No Transparency
  . Retaliation
    Failure of Enforce
    Claim - $5M plus punitive damages of the industry
    practice of three times the amount of $15M. The
    amount sought and the punitive damages have to
    reflect the size of the entity and the seriousness of the
    incidents. The Federal budget in 2019 was $4.07
    Trillion. The Claim has Nationwide and Worldwide
    Economic implications and ramifications that will be
    resolved with this Claim.


                                   56
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 37 of 82




COUNT 9 - Title 18, U.S.C., Section 242-Deprivation of
Rights Under Color of Law- Civil & Criminal
This statute makes it a crime for any person.acting under
color of law, statute, ordinance, regulation or custom to
willfully deprive or cause to be deprived from any person
those rights, privileges, or immunities secured or protected
by the Constitution and US laws.

State the Claim Count.
Self-Serving, beyond authority and abuse of power, Color of
Law violations existed when the IRS and the Federal
Government acted irresponsibly and illegally by deleting the
Plaintiffs Government Accepted Massive Whistleblower
Submissions.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT   10- Conspiracy.                      Conspiracy to
                            18 U.S. Code § 371      -
commit offense or to defraud United States; Civil & Criminal
Conspiracy is defined as "an agreement between two or
more persons by some concerted action to commit an
offense." A civil conspiracy or collusion is an agreement

                                  57
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 38 of 82




between two or more parties to deprive a third party of legal
rights or deceive a third party to obtain an illegal objective;
suppression and deletion of Massive Government Accepted
Whistleblower Submissions.
Whistleblower Deletion Complaints Sent - Ignored!
Confirmed Conspiracy

    Congressional Committees (30) - Twice Ignored.
    Senate Committees (20) - Twice Ignored.
    Speaker, Paul Ryan
    President Trump
    White House Counsel
    Virginia Senator Warner - Twice Ignored
    Congressman Beyer - Twice Ignored
    IRS Whistleblower Program, Submission Office, Ogden,
    Utah (Staff of 65 and Mr. Peterson)
    SEC Whistleblower Program
    CFTC, Commodities Whistleblower Program
    US Treasury Secretary
    Commissioner of the IRS
    Director, Lee Marvin, IRS Whistleblower Program,
    Washington, DC, ignored (3) times.
    0CC, 0MB, GAO, DCAA, Federal Reserve, DOJ Special
    Counsel, DOJ Attorney General, DOJ US Attorney, DOJ
    Civil Rights (Civil & Criminal), DOJ Criminal Division
    Department/Agency General Counsels (75)
    All Federal Procurement Council Executives

                                  58
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 39 of 82




    +(approx. 240)
  . All CIOs, Chief Information Officers (Approx. 180)
     All Federal Inspector Generals (94)
     Council of the Inspectors General on Integrity and
     Efficiency (ignored (3) times.)
Total Federal Agencies Ignored - ALL Complaints (719)
State the Claim Count.
The Corporation and the Government deprived the Plaintiff
of his rights and deceived with an illegal objective;
suppression and deletion of Massive Government Accepted
Whistleblower Submissions which would have dramatically
reduced the mounting $21 Trillion Federal Budget Deficit.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 11 - Internal Revenue Code (IRC) 7623(b) IRS
Whistleblower Program. IRM 1.1.26 Whistleblower Office,
Tax Relief and Health Care Act of 2006, IRC §7623.
The award percentage ranges are statutory, up to 30%.
There is no limit on the dollar jun 28 of the award.
Individuals are eligible for awards based on additions to tax,

                                   59
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 40 of 82




penalties, interest, and other jun 28s collected as a result of
any administrative or judicial action resulting from the
information provided.
IRS Whistleblower Program Violations.

IRMPartl 1.1.26 Whistleblower Office - Authority, the
Whistleblower Office administers payment of awards;
Internal Revenue Code (IRC) section 7623.
Responsibilities - The Whistleblower Office:
Review and evaluate claims for an award filed by
whistleblowers.
Coordinates whistleblower claims with other functions
within the Service.
Monitors claims throughout the life of each claim, including
through the investigation, examination, appeals, collection
process, and award issuance.
Evaluates the benefit of the information brought forward by
the whistleblower.
Makes a determination about the appropriateness of an
award including the applicable award percentage, jun 28s
attributable and collected proceeds.
Chairs the Whistleblower Executive Board which provides
executive level coordination and direction for the
Whistleblower Program.
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 41 of 82




Facilitates communication with external and internal
customers and stakeholders concerning the Whistleblower
Program.

State the Claim Count.
The enclosed Claim was submitted to several Federal
Whistleblower programs as well as Federal Department!
Agency General Counsels and US Attorneys, due to the
incredible and massive jun 28 of Whistleblower claims,
almost 600,000. The Plaintiff was also told the Claims would
take the incredible and unacceptable time of 20 years to be
finalized. In addition ALL of the Plaintiff's Whistleblower
submissions over a 5 year period, 15-hour-a-day-effort,
80,000 pages, were deleted without notice, permission or
justification, an illegal and criminal offense; 18 USC 1391.
The Plaintiff's only recourse was to submit Federal Court
Legal claims. The Individual Department/Agency is
responsible, with the entire oversight being the DOJ
Attorney General and the DOJ US Attorney.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.




                                  61
        Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 42 of 82




COUNT 12 - The Federal Tort Claims Act.

The FTCA exempts some intentional torts. The FTCA does
not exempt intentional torts committed by "investigative or
law enforcement officers," allowing individuals aggrieved by
the actions of law enforcement to have their day in court.
State the Claim Count.
The Federal Whistleblower Programs are "Investigative Law
Enforcement Agencies", allowing legal remedies.
Claim - $5M plus punitive damages of the industry practice
of three times the jun 28 of $15M. The jun 28 sought and the
punitive damages have to reflect the size of the entity and
the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 13 - 28 U.S. Code § 2401 - Time for commencing
action against US (a) Except as provided by chapter 71 of
title 41, every civil action commenced against the US shall
be barred unless the complaint is filed within six years after
the right of action first accrues. The action of any person
under legal disability at the time the claim accrues may be
commenced within three years after the disability ceases.
(b) Atort claim against the United States shall be forever
barred unless it is presented in writing to the appropriate
Federal agency within two years after such claim accrues or
unless action is begun within six months after the date of
                                    62
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 43 of 82




mailing, by certified or registered mail, of notice of final
denial of the claim by the agency to which it was presented.
State the Claim Count.
According to "USC Code 28 U.S. Code § 2401 - The time for
commencing action against United States (a)", the Disability
Claim from the Disabled Plaintiff is active, on-going and
pending and has No Statute of Limitations.

All (75) Federal General Counsels denied, refused to
recognize, acknowledge and comply with the Federal U.S.C.
Code Statue of Limitations Code.

Claim - $5M plus punitive damages of the industry practice
of three times the jun 28 of $15M. The jun 28 sought and the
punitive damages have to reflect the size of the entity and
the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 14 - Definition of Diversity
The concept of diversity encompasses acceptance and
respect. It means understanding that each individual is
unique, and recognizing our individual differences. These
can be along the dimensions of race, ethnicity, gender,
sexual orientation, socio-economic status, age, physical
abilities, religious beliefs, political beliefs, or other
ideologies. It is the exploration of these differences in a
safe, positive, and nurturing environment, It is about

                                   63
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 44 of 82




understanding each other and moving beyond simple
tolerance to embracing and celebrating the
rich dimensions of diversity contained within each
individual.
State the Claim Count.
The Federal Government violates and does not comply with
transparency laws and violates Civil Rights, especially of the
Disabled in not furnishing Disabled person requests in a
pending, on-going legal claim.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 15 - Federal Contractors are Responsible for Cost
Overruns

Contractors play a role in cost overruns. If they know that
low bids will help win federal business, they have an
incentive to underestimate project costs. That strategy pays
off if contractors know from experience that bids are just
the initial floor of funding. Contractors bid low if they know
that over budget projects that are already underway will
receive added funding.


                                   64
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 45 of 82




State the Claim Count.
The Federal Government has a blind-eye and does not
enforce fiscal accountability or compliance of Federal FAR
Procurement laws or U.S.C. laws.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT   16- Federal Service Contracts.
Rules apply to service contracts. They must be performance-
based to the extent practicable, with measurable outcomes.
FAR 37.102 and FAR Part 37.6 codes describe performance-
based methods. FAR 37.601 code has specific requirements
for performance work statements (PWS) for service
contracts requiring performance-based standards. Agency
supplements also require performance-based acquisitions.
Performance Based Service Acquisition (PBSA) is a process
and way of defining requirements that yields well written
work statements that are outcome oriented and measurable
thus enforceable. Assessments and process analysis defines



                                  65
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 46 of 82




performance work statements. A Performance Work
Statement (PWS) has:
An outcome-based definition of the service deliverable

Performance standards that are measurable
A plan for measuring and evaluating performance
A matrix of related services i.e., generator maintenance
State the Claim Count.
The Corporation and the Federal Government violated
Federal Procurement laws, FARs due to no fiscal oversight,
monitoring and regulation of Contractors performances,
unauthorized expenses and payments.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 17 - The Government is Responsible & Accountable
for Excessive Spending, Cost Overruns.
State the Claim Count.
The budget of each Department and Agency unmonitored
will and has devastating consequences; fraud, cost-
overruns, excessive spending and abuse.
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 47 of 82




Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


Count 18   - Dodd Frank Act.
What is the Dodd Frank Act?

The Dodd-Frank Act a Federal Law to promote the financial
stability of the United States by improving accountability
and transparency in the financial system.

State the Claim Count.
The Government or Whistleblower Programs make
absolutely no accommodation of the Dodd Frank Act.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.




                                  67
        Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 48 of 82




Count 19    - False Claims Act.
31 U.S.0 § 3729-False claims-What is          the False Claims Act?
The False Claims Act is a Federal Law that imposes liability
on persons and companies and federal contractors who
defraud governmental programs.
State the Claim Count.
The Government or Whistleblower Program made absolutely
no accommodation of the False Claims Act.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $1 5M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


Count   20- False Claims Act - Qui Tam.
31 U.S. Code § 3729 - False       claims - What is Qui Tam?
Qui Tam allows a private individual who assists a
prosecution can receive all or part of any penalty imposed.
State the Claim Count.
The Government and Whistleblower Programs make
absolutely no accommodation of Qui Tam.
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 49 of 82




Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 21    - Accountability of Government Personnel.
Civil Service Reform Act 1978; merit system 2301 title 5,
USC Code. (4) All employees to maintain high standards of
integrity, conduct, and concern for public interest. (5) The
Federal work force to be used efficiently and effectively. (6)
Employees to be retained on the basis of the adequacy of
their performance, inadequate performance to be corrected
and employees to be separated who cannot or will not
improve their performance to meet required standards.
(8)Employees (A) a violation of any law, rule, or regulation
(B) mismanagement, gross waste of funds, abuse of
authority or substantial-specific danger to public
health/safety. RetentionllSeparation-The merit system it
does not tolerate poor performance.
State the Claim Count.
In the five years the Plaintiff submitted Whistleblower
Claims the Government made absolutely no attempt to
enforce Federal Employee Merit system compliance; there
were massive Federal employee Merit Performance
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 50 of 82




violations, including - mismanagement; gross waste of
funds and endorsing and not correcting Federal
Whistleblower programs that do not work.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 22    - IRS Whistleblower Program Violations
State the Claim Count.
Claims were submitted In the IRS Whistleblower program,
almost 600,000 submissions that were illegally and
criminally deleted.
Dodd-Frank Wall Street Reform and Consumer Protection
Act. The Dodd-Frank Act promotes the financial stability of
the United States by improving accountability and
transparency in the financial system, to end "too big to fail",
to protect the American taxpayer by ending bailouts, to
protect consumers from abusive financial services
practices, and for other purposes.




                                   70
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 51 of 82




Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 23    - Violation - Whistleblower Protection Act.
The Whistleblower Protection Act, 5 U.S.C. 2302(b)(8)-(9),
Pub.L. 101-12 is a law that protects federal whistleblowers
and report the existence of an activity constituting a
violation of law, rules, regulations, mismanagement, waste
of funds, abuse of authority or a danger to public health and
safety. A federal agency violates the Whistleblower
Protection Act if authorities take/threaten retaliatory action.
State the Claim Count.
The Federal Government and the IRS violated the trust,
credibility, sanctify and confidential protection of the
Whistleblower Plaintiff by massive unethical and illegal
deletions of the Plaintiff's and the Government accepted
Whistleblower submissions and 30,000 other
Whistleblowers.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in

                                   71
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 52 of 82




2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 24    - Statue of Limitations.
State the Claim Count.
In every Government Tort 95 denial the Government
repeatedly, deliberately and unethically stated that the
Statue of Limitations is six months, even though the Plaintiff
stated in the U.S.C. Code there is No Statue of limitations
based on his Disability and Personal Injury; Perjury.

The Tort and Disability Statue of Limitations using the 18
USC Code 2255 Civil Remedy for Personal Injuries (severe
Government induced stress) - the Statue of Limitations is
TEN YEARS. The Statue also allows punitive damages; the
industry standard is three times and is based upon the size
of the entity and seriousness of the incident.
In addition, COUNT     -28
                     U.S. Code § 2401 - Time for
commencing action against United States (a). there is NO
Statute of Limitations based on Disability (a).




                                   72
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 53 of 82




COUNT 25 - 18 USC Code 2255 Civil Remedy              for Personal
Injuries, Mark Downey
State Claim Count.
   Plaintiff Mark Downey - Personal lnju,y Induced by the
   Government's Massive Illegal, Reckless & Unjustified
                Whistleblower Deletions
                         SEVERE STRESS

    Severe Esophagus problem, cannot swallow when
    eating;
    Coughing spells throughout the day;
    Heartburn 6 times a day;
    Passed out while driving and when home passed out for
    3 hours.
    Physical Aliments;
    Physiological Ailments;
    Under Medical Care;
    Federal Government Induced Financial Hardship-Stress,
    (expenses during 5 year Massive, 80,000 page effort -
    no compensation; toner, paper, postage - $50,000, at his
    own expense) - A Waste!
    Substantiated Disability; Several Federal cases the
    Judge granted a Disability Fee Waiver, the State of
    Virginia provided a letter for a SES Disabled Schedule A
    non-competitive Federal appointment.




                                  73
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 54 of 82




  Claim - $5M plus punitive damages of the industry
  practice of three times the amount of $15M. The amount
  sought and the punitive damages have to reflect the size
  of the entity and the seriousness of the incidents. The
  Federal budget in 2019 was $4.07 Trillion. The Claim has
  Nationwide and Worldwide Economic implications and
  ramifications that will be resolved with this Claim.
COUNT 26 - Personal Injury - Estate of Virginia Downey

SEVERE STRESS - Psychological & Physical

18 U.S. Code § 2255. Civil Remedy for Personal Injuries

Personal Injury Induced and Inflicted by the Government
Virginia Downey was 86 years old, Disabled with Heart
Disease, High Cholesterol, Alzheimer's and Diabetes. Mark
Downey lived with her his entire life, they were Best Friends.
She was a Pillar of the Community, the Former Interior
Designer for Henry Ford, Mark Downey admired her
accomplishments, wisdom and outlook on life. She cared for
her Disabled son, for him financially and emotionally as he
did her. When she was passing of Alzheimer's Mark Downey
feed her with an eye-dropper for three days. Mark Downey
was severely depressed and is to this this day. The Massive
illegal, 80,000 page, 5 year effort IRS Whistleblower
Submission Deletion/Destruction event compounded the
situation inducing emotional distress and life-long emotional
and physical personal injury.



                                   74
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 55 of 82




Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 27 - Three Agencies have Joint-Responsibility,
Accountability and Compliance for Fiscal Oversight & Cost-
Overruns for the Entire Federal Government; the DCAA, 0MB
and the GAO.

The DCAA's duties include financial and accounting advisory
services for the Department of Defense in connection with
negotiation, administration and settlement of contracts and
subcontracts.
10 U.S. Code § 2313 - Examination of records of contractor

The Director of the Defense Contract Audit Agency may
require by subpoena the production of any records of a
contractor that the Secretary of Defense is authorized to
audit or examine.


The Office of Management and Budget (0MB) is the office in
the Executive Office of the President (EOP). OMB's most
primary function is to produce the President's Budget, 0MB
also measures the quality of agency programs, policies, and

                                  75
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 56 of 82




procedures to comply with the president's policies and
coordinates inter-agency policy initiatives.


The Government Accountability Office (GAO) is a legislative
branch government agency that provides auditing,
evaluation, and investigative services for the US Congress.
It is the supreme audit institution of the federal government
of the United States.
State the Claim Count.
There is a systematic failure by Contractors and throughout
the Federal Government, including the 0MB, DCAA and GAO
in the lack of enforcement, monitoring, accountability and
compliance in Cost-Overruns and excessive spending.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.




                                  76
        Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 57 of 82




Count   28- Destruction of Government Property.
1666. Destruction of Government Property,

18 U.S.C. §1361 Section 1361 protects "any property" of the
United States, agency! department, or any property being
manufactured/constructed for the US or agency/department
from willful depredation depredation-the act of plundering,
robbing, pillaging or laying waste.
State the Claim Count.
The Government is responsible - USC Code 1666.
Destruction of Government Property, 18 U.S.C. § 1361; the
Illegal and Criminal destruction of thousands of the Plaintiffs
Whistleblower's Government Accepted Submissions.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 29 - Failure to Furnish Tort Procedures

Denied Legal Discovery; Spoliation of Evidence.

State the Claim Count.
All Agency General Counsels refused to furnish Internal Tort
Procedures; there are no Federal standard Tort Procedures.

                                    77
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 58 of 82




Tort Procedures are required from all (75) Departments
Agencies for an impartial and objective legitimate Discovery
and Conclusion.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT   30- Federal FOIA Violations; Spoliation of Evidence.
State the Claim Count.
FOIA Requests were submitted to (75) Federal Department/
Agencies. The FOIA information is critical for pending, on-
going investigation and litigation. The Freedom of
Information Act (FOIA), 5 U.S.C. § 552, is a Federal law that
requires the full or partial disclosure of previously
unreleased information and documents controlled by the
United States government upon request. Over (200) FOIA
requests were submitted to (75) of the Federal Departments
and Agencies that Tort Claims, Form 95s were filed; All
FOIAs were denied.

FOIA evidence was concealed and withheld in a Legal
Proceeding; Spoliation of Evidence, is Intentional, Impeded
and Obstructed resulting in unjust delays and denials of


                                  78
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 59 of 82




critical evidence and testimony. The Agency General
Counsels have authority, responsibility and fiscal oversight.
The Plaintiff, Mark Downey filed and focused on the largest
and most pressing Tort submissions (75), the Form 95 to
Federal Departments/Agencies. The Department/Agency
General Counsels denied the right of a Legal Discovery. The
Plaintiff had no other recourse than to submit FOIA requests
to all of the pending claim (75) Departments/Agencies.
FOIA Emails were received that had the return email
address of "NOREPLY." When an email is sent to that email
address, it is rejected. The Government is saying, to the
Public "Get Lost."
Multiple FOIA emails and Letters were received with no
name, address, phone number or email address; No
transparency.
Over (40) FOIA Requests were unjustly and unethically
rejected. Return emails were received as "In que to long",
meaning the Government did not open or respond to the
emails and then they were deleted.
Over (20) FOIA Requests were unjustly and unethically
rejected as Bad Email addresses, the email addresses used
were the email addresses on the Government Website;
deliberate use of bad email addresses.
Even after additional information was furnished
substantiating the Plaintiff's Disability and the critical need
for the information in a pending and on-going legal claim -
                                   79
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 60 of 82




the Departments/Agencies denied a Disability Fee Waiver
and denied Expedited processing.

Substantiated Federal FOIA Abuse.
Federal - Secret e-mail accounts and abusive fees

The Associated Press uncovered several federal agencies
where the staff regularly used fictitious identities and secret
or unlisted email accounts to conduct government business.
Their use stymied FOIA requests. The government
demanded enormous, over $1 million in fees for records that
should have been available for minimal cost.
Ignored Letters sent to (75) Federal General Counsels.
"I am a Former Consulting Federal Forensic Scientist,
Technologist and Programmer on a Federal Disability. FOIA
Requests were submitted to your Department/Agency. A
Federal Form 95 Tort Claim was submitted to the General
Council. The FOIA Requests are part of an on-going, pending
Legal Investigation and Lawsuit. Many FOIAs were
submitted to many different Departments/Agencies, they
refused to honor the requests of a Disabled for Fee Waiver
and Expedited Processing. Many formulated their own
internal policies and assessed unjustified fees for the FOlAs.
I requested information directly from the Office of General
Counsel to accommodate the Disabled and to comply with
the enclosed FOIA Act, U.S.C. Codes, FAR Codes and OPM
Merit Regulations; Civil and Criminal."
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 61 of 82




Ignored Requests Made to General Counsel Offices.

The Department/Agency Procedures, Rules, Regulations and
Discovery for Tort Claims;
The number Tort Claims received per year for the last 10
years and ten year total;
The Tort Claims Total Dollar jun 28s received for the past 10
years;
The Total Tort Claims Paid for the past ten years;

The Total Number of Tort Claims Denied with No payment
for 10 years;
Any and All information of complaints or disciplinary Action
of anyone in the Office of General Counsel;
The States that the General Counsel or Acting General
Counsel is admitted to State Bar Associations.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.




                                  81
        Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 62 of 82




COUNT 31     -49 U.S. Code     § 40115 - Withholding information
State the Claim Count.
Seventy-Five Federal FOIA Offices and (75) Federal General
Counsel Offices refused FOIA requests and Federal Tort
Internal Procedure Policy Guidelines; to be used for on-going
and pending Disabled litigations.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


Count   32- Federal Procedures Violated.
State the Claim Count,
The Federal Form 95 and detailed Complaints for the Federal
Tort Claim Act were sent to numerous Federal Departments!
Agencies. Over (20) of the Departments! Agencies sent the
claims directly to the DOJ, they did not respond to the
Individual claims; the required Tort Claim procedure. DOJ
did not address any claims or cite any Federal U.S.C. codes;
DOJ refused the Claims with no explanation. Also (93)
Departments/Agencies totally ignored the claims, allowing
settlements and verdicts.


                                    82
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 63 of 82




Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 33    -28   U.S. Code §41 01. Definitions

Defamation - The term "defamation" means any action or
other proceeding for defamation, libel, slander or similar
claim alleging that forms of speech are false, have caused
damage to reputation or emotional distress, have presented
any person in a false light, or have resulted in criticism,
dishonor, or condemnation of any person.
State Claim Count.
The Defamation Count has the element of "emotional
distress"; illegal and unauthorized deletion and Destruction
of Government Property (1666, 18 U.S.C. § 1361) which
caused the Disabled Plaintiff severe emotional and physical
live-long implications. The Disabled Plaintiff has an
impeccable reputation; 50 years of working for and with the
Federal Government and being nominated for the National
Medal of Technology which is awarded by the President.
The Disabled Plaintiff's distinguished reputation was
deliberately and intentionally smeared, discredited and
tarnished by the Government without analysis, thought or

                                   83
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 64 of 82




consideration of the ramifications, consequences or
implications.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $1 5M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


Spoliation of Evidence - Definition.
The spoliation of evidence is the intentional, reckless, or
negligent withholding, hiding, altering, fabricating, or
destroying of evidence rel*evant to a legal proceeding.
Whoever knowingly alters, destroys, mutilates, conceals,
covers up, falsifies, or makes a false entry in any record,
document, or tangible object with the intent to impede,
obstruct, or influence the investigation or proper
administration of any matter within the jurisdiction of any
department or agency of the United States or any case filed
under title 11, or in relation to or contemplation of any such
matter or case, shall be fined under this title, imprisoned not
more than 20 years, or both.

COUNT   34- Failure to Furnish Tort Procedures
Denied Legal Discovery; Spoliation of Evidence.

State the Claim Count.

                                   84
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 65 of 82




All Agency General Counsels refused to furnish Internal Tort
Procedures; there are no Federal standard Tort Procedures.
Tort Procedures are required from all (75) Departments
Agencies for an impartial and objective legitimate Discovery
and Conclusion.



Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.
COUNT 35- Federal FOIA Violations; Spoliation of Evidence.

State the Claim Count.
FOIA Requests were submitted to (75) Federal Department/
Agencies. The FOIA information is critical for pending, on-
going investigation and litigation. The Freedom of
Information Act (FOIA), 5 U.S.C. § 552, is a Federal law that
requires the full or partial disclosure of previously
unreleased information and documents controlled by the
United States government upon request. Over (200) FOIA
requests were submitted to (75) of the Federal Departments
and Agencies that Tort Claims, Form 95s were filed; All
FOIAs were denied.




                                   85
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 66 of 82




FOIA evidence was concealed and withheld in a Legal
Proceeding; Spoliation of Evidence, is Intentional, Impeded
and Obstructed resulting in unjust delays and denials of
critical evidence and testimony. The Agency General
Counsels have authority, responsibility and fiscal oversight.

The Plaintiff, Mark Downey filed and focused on the largest
and most pressing Tort submissions (75), the Form 95 to
Federal Departments/Agencies. The Department/Agency
General Counsels denied the right of a Legal Discovery. The
Plaintiff had no other recourse than to submit FOIA requests
to all of the pending claim (75) Departments/Agencies.
FOIA Emails were received that had the return email
address of "NOREPLY." When an email is sent to that email
address, it is rejected. The Government is saying, to the
Public "Get Lost."
Multiple FOIA emails and Letters were received with no
name, address, phone number or email address; No
transparency.
Over (40) FOIA Requests were unjustly and unethically
rejected. Return emails were received as "In que to long",
meaning the Government did not open or respond to the
emails and then they were deleted.
Over (20) FOIA Requests were unjustly and unethically
rejected as Bad Email addresses, the email addresses used
were the email addresses on the Government Website;
deliberate use of bad email addresses.
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 67 of 82




Even after additional information was furnished
substantiating the Plaintiff's Disability and the critical need
for the information in a pending and on-going legal claim -
the Departments/Agencies denied a Disability Fee Waiver
and denied Expedited processing.

Substantiated Federal FOIA Abuse.
Federal - Secret e-mail accounts and abusive fees

The Associated Press uncovered several federal agencies
where the staff regularly used fictitious identities and secret
or unlisted email accounts to conduct government business.
Their use stymied FOIA requests. The government
demanded enormous, over $1 million in fees for records that
should have been available for minimal cost.
Ignored Letters sent to (75) Federal General Counsels.
"I am a Former Consulting Federal Forensic Scientist,
Technologist and Programmer on a Federal Disability. FOIA
Requests were submitted to your DepartmentlAgency. A
Federal Form 95 Tort Claim was submitted to the General
Council. The FOIA Requests are part of an on-going, pending
Legal Investigation and Lawsuit. Many FOIAs were
submitted to many different Departments/Agencies, they
refused to honor the requests of a Disabled for Fee Waiver
and Expedited Processing. Many formulated their own
internal policies and assessed unjustified fees for the FOIAs.
 requested information directly from the Office of General
Counsel to accommodate the. Disabled and to comply with
                                   87
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 68 of 82




the enclosed FOIA Act, U.S.C. Codes, FAR Codes and OPM
Merit Regulations; Civil and Criminal."
Ignored Requests Made to General Counsel Offices.
The Department/Agency Procedures, Rules, Regulations and
Discovery for Tort Claims;
The number Tort Claims received per year for the last 10
years and ten year total;
The Tort Claims Total Dollar jun 28s received for the past 10
years;
The Total Tort Claims Paid for the past ten years;

The Total Number of Tort Claims Denied with No payment
for 10 years;
Any and All information of complaints or disciplinary Action
of anyone in the Office of General Counsel;
The States that the General Counsel or Acting General
Counsel is admitted to State Bar Associations.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 69 of 82




COUNT 36-49     U.S.   Code § 40115 - Withholding information
State the Claim Count.
Seventy-Five Federal FOIA Offices and (75) Federal General
Counsel Offices refused FOIA requests and Federal Tort
Internal Procedure Policy Guidelines; to be used for on-going
and pending Disabled litigations.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $1 5M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.
Count 37- Federal Procedures Violated.
State the Claim Count,
The Federal Form 95 and detailed Complaints for the Federal
Tort Claim Act were sent to numerous Federal Departments!
Agencies. Over (20) of the Departments! Agencies sent the
claims directly to the DOJ, they did not respond to the
Individual claims; the required Tort Claim procedure. DOJ
did not address any claims or cite any Federal U.S.C. codes;
DOJ refused the Claims with no explanation. Also (93)
Departments!Agencies totally ignored the claims, allowing
settlements and verdicts.




                                  89
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 70 of 82




Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 38 - Prompt Payment Enforcement.

State Claim Count.
The Plaintiff wants to be paid for his massive Disabled,

5-year, 15-hour-a-day, 80,000 page, No Compensation effort;
there is already an incredible, uncalled for, inexcusable
Federal Government and IRS delay of 5 years. The Federal
Prompt Payment U.S.C. Code needs to be complied with and
enforced; 31 U.S. Code CHAPTER         39
                                        PROMPT PAYMENT.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 71 of 82




COUNT   39- Congress and Senate Accountable.
State Claim Count.
It is the consensus and public opinion that the US Congress
and the US Senate are accountable to no one. Legal
Complaints were sent to (30) Congressional Committees and
Senate Committees and the Virginia Representatives
Congressman Beyer and Senator Warner. All letters were
ignored, twice. An inquiry was made to the Reference
Librarian at the Library of Congress and it was asked, "Who
pays the salary of Congressmen, Senators and their staff?"
The answer was, "The US Treasury." The salary and funding
is the motivator, incentive and sustainment of a Senator,
Congressman, staff and operations. Therefore the US
Treasury has the responsibility, fiscal oversight,
performance responsibility and legal enforcement of the
entire Congress, Senate operations and staff.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.




                                  91
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 72 of 82




COUNT   40- Inspector General Offices Accountable.
State Claim Count.
The Council of Inspectors General on Integrity and
Efficiency was established as an independent entity, within
the United States executive branch by the Inspector General
Reform Act to address integrity, economy, and effectiveness
issues that transcend individual Government agencies and
increase the professionalism and effectiveness of personnel
by developing policies, technical standards, and approaches
to aid in the establishment of a well-trained and highly
skilled workforce in the offices of the Inspectors General.
Four emails were sent to the IG Council on Integrity and
they were ignored.
There are 73 federal offices of inspectors general. Their
activities include the detection and prevention of fraud,
waste, abuse and mismanagement of the government
programs and operations within their parent organization.
The OIG Offices are independent of the Department/Agency.

It is the consensus and public opinion that the Inspector
General Offices are accountable to no one. Legal
Complaints were sent to ALL Federal Inspector Generals,
including Inspector Generals of the three Whistleblower
Programs; the IRS, SEC and the Commodities Futures
Trading Commission, they were all ignored.
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 73 of 82




An IRS Inspector General report substantiated and
confirmed the mismanagement of the IRS Whistleblower
Program; there were numerous Whistleblower submissions
that should not have been deleted.
The salary and funding is the motivator, incentive and
sustainment of the Inspector Generals, the staff and
operations. Therefore the US Treasury has the
responsibility, fiscal oversight, performance responsibility
and legal enforcement of the ALL Inspector Generals,
operations and staff.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT 41      - Failure Prosecute & Enforce Federal Criminal
Violations.
State Claim Count.
Criminal.
1) 18 U.S. Code § 241 - Conspiracy against rights.

2) Destruction of Government Property. 1666. Destruction of
Government Property, 18 U.S.C. §l36lSection 1361


                                   93
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 74 of 82




Criminal Complaints were sent to the DOJ Criminal Division
and the FBI Washington DC Field Office, all prosecution
Complaints were ignored. A Judge said, "Criminal
Complaints lay the groundwork and foundation for Civil
Cases." By refusing to prosecute Criminal cases the Federal
Law Enforcement unethically and unjustly denied Civil
litigation evidence and monetary damages.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT   42- Federal    Labor Standard Act.
Definition. A scam or confidence trick is an attempt to
defraud a person or group by gaining their confidence.
The Federal Whistleblower Programs are not in compliance
with the US Department of Labor Minimum Wage, Federal
Labor Standards (FLSA) of the labor law wage of $7.25 per
hour
State the Claim.
The Fair Labor Standards Act of 1938 29 U.SC. § 203 (FLSA)
is a United States labor law that creates the right to a
minimum wage, and "time-and-a-half" overtime pay when

                                  94
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 75 of 82




people work over forty hours a week. It applies to
employees engaged in interstate commerce or employed by
an enterprise engaged in commerce or in the production of
goods for commerce.
The Whistleblower Programs are not in compliance with the
Fair Labor Standards Act of 1938 29 U.S.C. § 203 (FLSA), a
United States labor law.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


COUNT   43- Whistleblower Program - Fraud.
The IRS Federal Whistleblower Program has the elements of
Fraud;

    False Pretenses;
    A Scam;
    Installed False Hope;
The Government illegally deleted almost 600,000 Accepted
Whistleblower submissions by the Disabled Plaintiff; for 5
years, working 15-hour-days, producing 80,000 pages and
deleted of 30,000 other Accepted Whistleblower
Submissions;

                                  95
        Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 76 of 82




18 U.S. Code § 1341- Frauds and Swindles.

Whoever, devised or operated any scheme to defraud or for
obtaining money or property by means of false or fraudulent
pretenses, representations, or promises or procure for
unlawful use, obligation or executing a scheme, shall be
fined under this title or imprisoned not more than 20 years or
both.

The Government operates Whistleblower Programs on a
massive scale, a deliberate Scam and Self-Serving Public
Relations Stunt to promote the IRS which has a severely
tarnished and dreadful image problem;
The Government operates a Whistleblower Program, solicits
information from the Public and has No intention of using the
provided information or providing compensation to the
Whistleblower Public.
This is the latest accepted revision, reviewed on 12 May
2019.

In law, fraud is intentional deception to secure unfair or
unlawful gain, or to deprive a victim of a legal right. Fraud
can violate civil law (i.e., a fraud victim may sue the fraud
perpetrator to avoid the fraud or recover monetary
compensation), a criminal law (i.e., a fraud perpetrator may
be prosecuted and imprisoned by governmental authorities).

As a criminal offense
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 77 of 82




Criminal fraud, theft by false pretense, are the intentional
deception of a victim by false representation or pretense
with the intent of persuading the victim to part with property
and with the victim parting with property in reliance on the
representation or pretense.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


Count 44- US Constitution Violation.
The Eighth Amendment (Amendment VIII) of the United
States Constitution prohibits the federal, state, and local
governments of the United States or any other government,
or any corporation, private enterprise, group, or individual,
from imposing excessive bail, excessive fines, or cruel and
unusual punishments in any part of the US, on US property,
or against any US citizen or any resident of the US.
Case Example

Basis and Jurisdiction of US Constitution Amendment Eight.
This Claim substantiates and verifies that the IRS and the
Federal Government orchestrated a unjustifiable War and
massacre against Whistleblowers in the illegal destruction

                                   97
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 78 of 82




of Government Property; 1666. 18 U.S.C. §1361 Section
1361, the Plaintiff's five-year-fifteen-hour-a- day, 600,000
accepted Whistleblower submissions, a 80,000 page effort
where the Disabled Plaintiff worked for FIVE years with NO
Compensation. In addition 30,000 other people's
submissions were unjustly deleted. The Disabled Plaintiff's
massive unjustified Whistleblower deletions by the
Government caused severe stress which resulted in severe,
life-long ramifications; Physical and Physiological Personal
Injury, 18 USC Code 2255 Civil Remedy for Personal Injuries;
in the Disabled Plaintiff and compounded the Death of his
Disabled 86 year old Mother.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

Count 45- ADA - Americans With Disabilities Act.
State of Claim.
Title I (Employment); Equal Employment Opportunity for
Individuals with Disabilities (The Federal Government
employed the Plaintiff as a Federal Whistleblower). This title
is to help people with disabilities access the same
employment opportunities and benefits available to people
without disabilities. Employers must provide reasonable
accommodations to employees.
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 79 of 82




Title II (State and Local Government) Nondiscrimination on
the Basis of Disability in State and Local Government
Services. (Many of the Whistleblower Claims were against
States and Local Governments). Title II of the ADA prohibits
discrimination against individuals with disabilities in all
programs, activities, and services of public entities. It
applies to all state and local governments, their
departments and agencies, States and local governments.
Title Ill (Public Accommodations) Nondiscrimination on the
Basis of Disability by Public Accommodations and in
Commercial Facilities. (All Whistleblower Claims were
denied by the Federal Enforcement.) This title prohibits
private places of public accommodation from discriminating
against individuals with disabilities.
Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.


             What Would a Balanced Budget Do?
Brookings Policy Brief Series - How to Balance the Budget -
Alice M. Rivlin and Isabel V. Sawhill (excerpt)
     The federal government is spending about $500 billion a
year more than it is raising in taxes. If nothing is done, the
gap will widen to $700 billion annually by 2014 (Multi-Billions
more now) and accelerate rapidly, as baby boomers retire.
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 80 of 82




     Persistent deficits of this magnitude are likely to lower
standards of living, make us dangerously dependent on the
rest of the world, and pass on large fiscal burdens to future
generations. Balancing the budget, while politically difficult,
must be a priority.
     We conclude that neither political party currently has a
workable plan for reducing the long-term deficit, that both
spending cuts and tax increases will be needed, and that
stronger budget process rules would help members of
Congress be more fiscally responsible.
     Conclusion. America's fiscal situation is out of control
and could do serious damage to the economy in the coming
decades. It could sap U.S. economic strengthmaking it
much more difficult to respond to unforeseen
contingenciesand pass an unfair burden to future
generations. However, no one in a political position to do
something about the problem has thus far crafted an
adequate solution. Unless policymakers move quickly to find
a compromise and enact reforms, the budget problem will
only get worse.

Exhibits.
Physical Evidence:
    Two entire bookcases of printed Whistleblower
    submissions; 80,000 pages in 5 years (pictures);
    IRS Accepted Whistleblower letters - over 1,000;
    Form 95 printouts submitted (105), (72) different
    Agencies;
    Whistleblower submission - mail log/journal;
    emails/submissions on disk;
    Over 543,000 other Whistleblower submissions NOT
    filed, Form 95;
                                   100
       Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 81 of 82




    Witnesses: USPS Postal Clerks (3) verifies mailings,
    postage bills (3) Whistleblower programs - over 5 years,
    thousands of dollars;
    Witness, Church Friend - remark, "You are the most
    generous person I know, you work and do not get paid!";
    Dates: 28 U.S Code 2401 - Time for commencing
    action against United States (a) NO Statute of
    Limitations based on my Disability (a) in addition the
    Statue of Limitations for Personal Injury is (10) years.
    Disability Confirmed; A letter was furnished from the
    State of Virginia for a Federal Schedule A Disabled non-
    competitive SES employment appointment and in the
    case Downey v. State Michigan a Disability Fee Waiver
    was granted in the US District Court.


                     DEMAND FOR JURY
The Plaintiff hereby demands a trial by jury.



Mark Downey, ii'o se
Drawer SS, Mc%..ean, VA 221 01-0729

                      Certificate of Service
I certify that a true copy of the Complaint        Motions were
                                                      an1d

mailed to the Defendants/Counsels on ______________and a
Copy they were filed with the U.S. District Court.




Mark Downey, pro/se
                                  101
      Case 5:19-cv-00754-OLG Document 1 Filed 06/26/19 Page 82 of 82




Drawer SS, McLean,     VA 22101-0729




                                  102
